Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar (20180204569) in view of Guzzoni et al(20130110515) in further view of Wang (20180293484). 

As per claim 1, Nadkar et al(20180204569) teaches a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor (as 
identifying, by the intelligent service broker, a wake word for the intelligent service broker (as, the virtual assistant manager has the wake, link, and track functions are not active, until the listening function hears and validates a wakeword and command – para , associated with the voice command received from the user via a user interface (as recognizing the word as a wake-word as a trigger – para 0010, showing the definition of a wake-word as a trigger word, and the system operating on wakewords  --para 0024) ;
 responsive to the wake word being associated with the intelligent service broker, identify, by the intelligent service broker (as the voice assistant manager analyzes input speech and determines/detecting the wakewords – para 0024),

 sending, by the intelligent service broker, the voice command to the one or more identified virtual assistants (as sending the wakeword and information to the chosen voice assistant – para 0030);


	Although Nadkar (20180204569) teaches the voice assistant manager choosing/matching virtual assistants to the device (ie, a matching of yes/no, equivalent to a ranking of 0/1), dependent upon wakeword, as shown above, as well as, the ‘set of characteristics’ as the matching of wakewords with available resources that match the device (and a set of characteristics that indicate which ranking value of the set of ranking values to evaluate based on the identified subject or category)Wang (20180293484) teaches ranking of virtual assistants according to a RQS based on category/subject (para 0079, 0080), wherein the determination is based on the spoken query and the subject/topic derived from the spoken query (para 0006, 0009).  Therefore, it would have been obvious to one of ordinary skill in the art of virtual assistants to modify the selection process of Nadkar (20180204569) with a scoring/ranking selection based on topic/category, as taught by Wang (20180293484), because it would advantageously provide a way to improve the response so that it is satisfactory (Wang (20180293484) para0076, and in a timely manner – para 0066). 
	The combination of Nadkar (20180204569) in view of Wang (20180293484) does not explicitly teach  “one or more virtual assistants of a subset of virtual assistants using a set of ranking values associated with the subset of virtual assistants”, “responsive to more than one Guzzoni et al(20130110515) teaches the use of ranking values associated with the virtual assistants – para 0314, and identifying a confidence ranking for each of the virtual assistants (as providing a ranked semantic relevance based on the matching of the result to that particular virtual assistants active ontology – para 0314), an providing the best result to the user and in the instance of being below a threshold, providing the user with a list of possibilities (para 0316).  Therefore, it would have been obvious to one of ordinary skill in the art of determining/providing virtual assistants to modify the selection steps of the assistant manager in Nadkar (20180204569) in view of Wang (20180293484) with additional criteria in ranking and rating the results, as taught in Guzzoni et al(20130110515) (with the ranking/rating of the virtual assistant based on semantic results) because it would advantageously provide improved efficiency in providing results to the user, as well as more relevant and more accurate results that are in alignment to what the user is looking for (see Guzzoni et al, para 0127, 0130-0133).
 
As per claim 2, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, further comprising: 
responsive to the wake word being associated with a specific virtual assistant of the subset of virtual assistants, sending, by the intelligent service broker, the voice command to the specific virtual assistant associated with the wake word (Nadkar, wherein the assistant manager 

As per claim 3, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, wherein providing the one or more of the more than one responses to the user via the user interface based on the set of user configuration settings (see above in claim 1) comprises : 
providing, by the intelligent service broker, all of the more than one responses to the user along with a confidence ranking associated with the virtual assistant providing the response (see Guzzoni, para 0316, when the confidence ranking is below a threshold, a list of possibilities is presented to the user). 

As per claim 4, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, wherein providing the one or more of the more than one responses to the user via the user interface based on the set of user configuration settings  (as addressed in claim 1 above) comprises: 
providing, by the intelligent service broker, only the response from a virtual assistant with a highest confidence ranking (see Guzzoni, wherein when the results is above a certain threshold, only one result is presented to the user – para 0316). 

As per claim 5, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, 

As per claims 6-8, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, wherein the intelligent service broker initially sets the set of ranking values for each virtual assistant in the subset of virtual assistants from one or more knowledge databases, sets ranking values based on user input, and setting with an initial value of zero (as initialization values – para 0669, showing a minimum threshold – para 0265, examiner notes it is old and notoriously well known to choose zero as an initialized value in the art of calculating thresholds in ranking models; and showing ranking based on user input – as updating the models based on user feedback – para 0304, and para 0684-0685). 


As per claim 9, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, further comprising: receiving, by the intelligent service broker, feedback from the user in response to providing the one or more of the more than one responses to the user; and responsive to the user feedback being negative thereby indicating that the virtual assistant failed to supply a correct response, reducing, by the intelligent service broker, one or more ranking values of the 

As per claim 10, the combination of Nadkar (20180204569) in view of Wang (20180293484) in further view of Guzzoni et al(20130110515) teaches the method of claim 1, further comprising: receiving, by the intelligent service broker, feedback from the user in response to providing the one or more of the more than one responses to the user; and responsive to the user feedback being positive thereby indicating that the virtual assistant supplied a correct response, increasing, by the intelligent service broker, one or more ranking values of the set of ranking values associated with the virtual assistant (see Guzzoni, as using the user response in feedback as a factor for future selections – para 0525, and detailed, that the models are updated/refined according to the feedback – see para 0304, and para 0684-0685). 

	Claims 11-15 are computer program product claims, that perform the steps common to the method elements found in claims 1-10 above; as such, claims 11-15 are similar in scope and content to claims 1-10 above and therefore, claims 11-15 are rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Nadkar et al teaches computer program products on storage devices performing said steps in a system – see para 0088. 

Claims 16-20 are data processing system claims that perform the method steps of claims 1-10 above and as such, claims 16-20 are similar in scope and content to claims 1-10 above and .  

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new combination of the references include further features of the Wang reference, incorporated into Nadkar, and then further modified by Guzzoni reference.  As per applicants arguments against the Nadkar reference, on pp 13 of the response,  examiner argues that: 1) the voice assistant manager’s ‘wakewords’ are wakewords/commands for the appropriate available virtual assistant; in other words, the type of ‘listening’ that the device performs, is the same as a virtual assistant waiting for certain wakewords – in this instance, it is a series of wakewords that are requested to be handled by the eventually chose virtual assistant; or looking at a different approach, the virtual assistant manager is ‘active in the background’ of the device – see para 0029 of Nadkar; as well as, the ‘wake’ portion, ‘link’ portion and ‘track’ portion are NOT activated until the ‘listening’ portion of the virtual assistant manager detects a wakeword,  Furthermore, examiner argues that any system activated by wakewords, has to be in ‘active listening mode’ all the time, in order to detect a ‘wakeword’.  As to applicants arguments on pp 14-15 of the response, examiner notes that the Wang reference was used to show the distinguishment of a subject/category from the wakeword.  See rejection above.   Similar rationale applies to the arguments presented on pp 14-21 of the response.
2) As per Applicant's arguments against the Guzzoni reference, found on pp 25-30 of the response, examiner disagrees and argues that in para 0525, in the description of using user’s 
	The remaining arguments pertain to the newly amended claim language – see the adjusted office action rejection above.



Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
Bar (20170289168) teaches topic and category identification (para 0067) and para 0129 teaching virtual assistant management.
Taylor et al (20110225019) teaches ranking based on category (para 0166) with an assistant manager (para 0405-0406).
Schubert (20160308799) teaches tracking topic between user and automated assistant, para 0002, in a system of virtual assistant management (para 0026).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/07/2021